UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1563


DOREEN SHING,

                Plaintiff - Appellant,

          v.

WAL MART CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:16-cv-00322-CCB)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Doreen Shing, Appellant Pro Se. Rachelle Elizabeth Hill, Kevin
Michael Kraham, LITTLER MENDELSON PC, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Doreen Shing appeals the district court’s order dismissing

her    complaint     alleging    violations         of     the      Americans    with

Disabilities Act for failure to exhaust administrative remedies.

We    have    reviewed   the   record   and    find      no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.       Shing v. Wal Mart Corp., No. 1:16-cv-00322-CCB (D. Md.

May 6, 2016).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument     would    not      aid   the   decisional

process.



                                                                           AFFIRMED




                                        2